Appeal by the defendant from a judgment of the Supreme Court, Queens County (Buchter, J.), rendered February 14, 1996, convicting him of robbery in the second degree (two counts), upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress statements made by the defendant to law enforcement officials.
Ordered that the judgment is affirmed.
The defendant’s statement during the police inventory of his personal property at or shortly after his arrest, was made in response to a routine booking question. The officer’s request that the defendant count the money found on his person was reasonably related to the officer’s administrative concerns and was not likely to elicit an incriminating admission. Therefore the suppression of the defendant’s response was properly denied (see, People v Rodney, 85 NY2d 289). Rosenblatt, J. P., Ritter, Krausman and Florio, JJ., concur.